Mullin, P. J.
All the questions of any importance presented by this appeal were disposed of by this court when the case was before us on a former occasion. On the second trial the judge merely gave effect to the views of this court as stated in the opinion of Talcott, J. We then held, and we have found no reason for changing our opinion, that the defendant did not discharge their whole duty to the men employed by them, by employing competent mechanics to keep the brewery in repair. They were bound to see that the mechanics so employed performed their duty.
The mash-tub fell because the timbers that supported it were rotten, and this rottenness was caused by the water lying on the timbers under the tub.
This continued dampness of the floor was sufficient notice of the necessity of constant watchfulness to guard against the rotting of the timber, and to call upon them to examine from time to time the condition of the timber, and if it was necessary to bore into the timbers to ascertain accurately their condition, it was the duty of the defendant or his mechanic to do it, and it was negligence to omit it.
It would be a reproach upon the administration of justice if defendant could escape, responsibility for such criminal carelessness as the proof discloses in this case.
The judgment must be affirmed.